Judgment, Supreme Court, New York County (William A. Wetzel, J.), entered October 12, 2006, denying the petition brought pursuant to CPLR article 78 seeking to annul respondent Dormitory Authority’s authorization of bonds to refinance respondent Teachers College’s debt, and granting respondents’ cross motion to dismiss this article 78 proceeding, unanimously affirmed, without costs.
The provision in 6 NYCRR 617.5 (c) (23) that “refinancing existing debt” is not subject to review under the State Environmental Quality Review Act is neither unreasonable nor irrational (see Matter of City Council of City of Watervliet v Town Bd. of Town of Colonie, 3 NY3d 508, 518 [2004]). Nor does Parks, Recreation and Historic Preservation Law § 14.09 apply to the refinancing of preexisting debt (see Matter of Committee To Save Washington Sq. v Dormitory Auth. of State of NY., 281 AD2d 770, 772 [2001]). Concur—Tom, J.P. Saxe, Marlow, Sullivan and Williams, JJ.